Citation Nr: 1314605	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  09-17 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for dental problems, including for purposes of outpatient treatment.

2. Entitlement to nonservice-connected pension benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from February 1961 to June 1963.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits sought on appeal.  

Whereas the RO rating decision on appeal initially denied a claim for service connection for dental problems only for purposes of VA disability compensation, the Board has characterized this claim as including seeking eligibility for VA outpatient treatment.  See Mays v. Brown, 5 Vet. App. 302, 305 (1993) (a claim for service connection for a dental disorder for compensation purposes must also be considered a claim for VA outpatient dental treatment).  The Board will nonetheless presently consider the expanded issue on appeal given that the April 2009 Statement of the Case (SOC) addressed the claim regarding outpatient treatment eligbility, and therefore this theory does not require remand to the RO for initial adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced).


FINDINGS OF FACT

1. The Veteran does not have a dental disability manifested by loss of substance of body of the maxilla or mandible, or of the surrounding soft tissue.  There also is not applicable any category of eligibility for VA outpatient treatment, including         class II(a) eligibility on the basis of dental trauma.

2. The Veteran did not have service during a recognized period of war.



CONCLUSIONS OF LAW

1. The criteria are not met for service connection for dental problems, for VA compensation and outpatient treatment purposes.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 17.161 (2012)

2. The criteria for basic eligibility for nonservice-connected pension benefits are not met.  38 U.S.C.A. § 101, 1521 (West 2002 & Supp. 2012); 38 C.F.R. § 3.40 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)   must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1). 

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board decides the claim for nonservice-connected pension on the basis that the legal criteria for basic eligibility for pension benefits have clearly not been met, inasmuch as the Veteran did not having qualifying service during a period of wartime.  There is no factual issue to resolve, or further case development which would be helpful in deciding this issue.  Where the outcome of a case is governed by applicable law, without need for further factual inquiry, the VCAA  has been held inapplicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002).  See also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).

With regard to remaining claim for service connection for dental problems, through the VCAA notice correspondence dated from August 2007, the RO notified the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  An addendum to the VCAA letter provided notice regarding the downstream disability rating and effective date elements of a pending claim for service connection. 

The relevant notice information must have been timely sent.  The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In this instance,                 the initial VCAA notice correspondence was issued prior to the RO rating decision adjudicating the Veteran's claim, and therefore comported with the standard for timely notice.  

The RO has also complied with the duty to assist the Veteran, obtaining service treatment records (STRs).  There is no indication of any outstanding VA or private medical records to acquire.  There is also no indication for arranging for a VA Compensation and Pension examination regarding the Veteran's dental claim.          38 C.F.R. § 3.159(c)(4).  This is in the absence of a current claimed disability that would be deemed compensable under the VA rating schedule, or otherwise, any claimed circumstances that would implicate eligibility for outpatient dental treatment (including an instance of service-connected "dental trauma").  Essentially, there is not a prima facie case presented for recovery, and therefore, there is no attendant basis upon which to request a VA examination.  In furtherance of her claim, the Veteran has provided private treatment records, and personal statements.  The Veteran declined the opportunity to testify at a hearing.  There is no indication of any further relevant evidence or information that has not already been obtained. The record is sufficient to decide the claim.  Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will adjudicate the claim on the merits. 

Service Connection for a Dental Disorder

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303(a) (2012).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also of application to claims for direct service connection is the principle that where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  On the other hand, continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has since clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) that the availability of continuity of symptomatology as a principle to substantiate service connection is limited to where involving those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a).

The determination as to whether the requirements for service connection are met    is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In regard to claims for service connection for a dental disability, under 38 C.F.R.      § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment under                      38 C.F.R. § 17.161.  The rating agency will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service.  Section 3.381 then sets forth various provisions under which an identified condition is presumed service-related.  Access to outpatient dental services is available for those individuals having a dental condition to the extent prescribed and in accordance with the applicable classification and provisions set forth in 38 C.F.R. § 17.161.  Based on class II(a) of eligibility, those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability.  38 C.F.R. § 17.161(c).  Meanwhile, class II of eligibility sets forth the conditions under which treatment indicated as reasonably necessary for one-time correction may be authorized otherwise for service-connected noncompensable dental disability.  38 C.F.R. § 17.161(b).

In comparison, service-connected compensation for loss of teeth or other qualifying dental disorder generally requires that there have manifested loss of substance of body of the maxilla or mandible, or of the soft tissue surrounding that region.   See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (provision of the VA Rating Schedule pertaining to compensation for loss of teeth).  See also Woodson v. Brown, 8 Vet. App. 352, 353 (1995).  

The Board finds that the instant claim must be denied on the basis of both VA compensation, and eligibility for outpatient treatment.  With regard to potential VA disability compensation, the condition alleged to exist by the Veteran, that of having had several teeth pulled while in basic training (with false teeth and resultant dental problems since then), by definition does not involve a compensable disability under the VA rating schedule.  There has not been alleged, nor does the available post-service medical evidence indicate, that loss of teeth has been accompanied by loss of substance of body of the maxilla or mandible, and/or of the soft tissue surrounding that region.  As such, the Veteran does not have a disability for which compensation is payable.  Without a current qualifying disability present, the Board need not inquire further into whether, at least for compensation purposes, the claimed condition had its onset during or is etiologically related to military service. 

Turning to the question of eligibility for VA outpatient treatment, the Veteran also does not fall within any of the categories of recognized eligibility.  Access to outpatient treatment is governed by the provisions of 38 C.F.R. § 17.161, and under this regulation to obtain one-time treatment as a class II patient the Veteran would have had to have filed a claim within one-year of discharge from military service, which she clearly did not in this case since his claim was not filed until 2007, and she was discharged in 1963.  It follows that even if the Veteran's current dental pathology were conclusively shown to originate from lack of proper medical care in service, she could not qualify under class II absent a timely claim for one-time treatment.  The next relevant category is class II(a), permitting treatment as necessary where disability has originated due to dental trauma.  Here, however, there is no such indication of precipitating trauma.  Whereas the Veteran has claimed dental disability from tooth removal, that alone does not rise to the level of traumatic injury.  See VAOPGCPREC 5-97 (Jan. 22, 1997) (the term "service trauma" does not include the intended effects of treatment provided during the veteran's military service).  In addition to the foregoing, the Veteran does not meet any of the other criteria for when VA dental treatment may be authorized, including previous prisoner of war status, or having had dental disability originate from (or have undergone aggravation from) an already service-connected disability.  The Board recognizes that there may have been lapses in dental care that the Veteran sustained in service.  That having been said, the applicable regulations are clear in denoting when VA outpatient treatment may be authorized, and none of these requisite conditions have been met.

Accordingly, the claim for service connection for dental problems is being denied.
The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Nonservice-connected Pension

Pension is a benefit payable by VA to veterans of a period of war who meets the service requirements prescribed in 38 U.S.C.A. § 1521(j) because of a disability, or to survivors of such veterans.  38 U.S.C.A. § 1541(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.3(b)(4) (2012).  Basic entitlement exists if (i) the veteran served in the active military, naval or air service for 90 days or more during a period of war; (ii) is permanently and totally disabled from nonservice-connected disability not due to his or her own willful misconduct; and (iii) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the Maximum Annual Pension Rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1502, 1521(j); 38 C.F.R. § 3.3(a). 

The provisions of 38 U.S.C.A. § 1502 were amended, effective in September 2001, to provide that VA will consider a veteran to be permanently and totally disabled if he is a patient in a nursing home for long-term care due to disability, or determined to be disabled for Social Security Administration purposes.  See Pub. L. No. 107-103, Section 206(a), 115 Stat. 990 (Dec. 27, 2001); 38 C.F.R. § 3.114 (2004).  In addition, a disability pension is payable to each veteran who served in the active military, naval, or air service for 90 days or more during a period of war and who is 65 years of age or older.  See 38 U.S.C.A. § 1513.

With regard to the necessary service requirements in particular, a veteran meets this condition if he or she served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).  

It is determined that the Veteran does not meet the basic eligibility requirements for receipt of nonservice-connected pension, due to the absence of having had service during a recognized period of war.  The Veteran's DD-214 (Report of Separation from Service) indicates service from February 1961 to June 1963. 

Pursuant to regulation, the Korean conflict from June 27, 1950 to January 31, 1955 is a recognized period of war.  38 C.F.R. § 3.2.

The Vietnam era is recognized as the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period.  The period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases.  38 C.F.R. § 3.2.  

In this instance, the Veteran's period of service essentially occurred in between to recognized periods of war.  Whereas the law recognizes February 28, 1961 as the initial onset date for wartime service associated with the Vietnam era, this provision applies only to a veteran who served in the Republic of Vietnam during that period.  The Veteran, while commencing her active duty service in February 1961, did not serve in Vietnam.  The Veteran's service concluded in June 1963, approximately one-year before the Vietnam era recognized period of war for all veterans, regardless of where they had service. Consequently, the prerequisite of service during a recognized period of war is not met.

Accordingly, for this reason, the claim for basic eligibility to receive nonservice-connected pension is being denied.  Where, as here, the law and not the evidence is dispositive, the claim should be denied because of the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for dental problems, including for purposes of outpatient treatment, is denied.

The claim for nonservice-connected pension benefits is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


